Case 2:20-cv-12584-MAG-APP ECF No. 9, PageID.48 Filed 02/11/21 Page 1 of 18




                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF MICHIGAN
                                 SOUTHERN DIVISION

JEROME MENDEL HAILEY,

               Plaintiff,

v.                                                            Case Nos. 20-12583, 20-12584

BOGOTA, et al.,                                               HON. MARK A. GOLDSMITH

            Defendants.
________________________________/

                                 OPINION & ORDER
                      (1) SUMMARILY DISMISSING ACTIONS;
(2) DENYING PLAINTIFF’S MOTION FOR INJUNCTIVE RELIEF (Case No. 20-12583,
 Dkt. 3), (3) DENYING PLAINTIFF’S MOTION FOR CLASS CERTIFICATION (Case
        No. 20-12583, Dkt. 1); AND (4) DENYING PLAINTIFF’S MOTION FOR
               APPOINTMENT OF COUNSEL (Case No. 20-12584, Dkt. 4)

       Plaintiff Jerome Hailey, currently confined at the Gus Harrison Correctional Facility in

Adrian, Michigan, has filed a pro se civil rights complaint pursuant to 42 U.S.C. § 1983.1 In his

complaint, Plaintiff alleges deprivation of his rights under the First, Eighth, and Fourteenth

Amendments based on the conditions of his confinement at the Earnest Brooks Correctional

Facility and the Woodland Correctional Facility. Plaintiff seeks injunctive relief, the revocation

of Defendants’ professional licenses, and monetary damages. He has also filed motions seeking

injunctive relief (Case No. 20-12583, Dkt. 3), class certification (Case No. 20-12583, Dkt. 1), and

appointment of counsel (Case No. 20-12584, Dkt. 4).

         For the reasons that follow, the Court summarily dismisses the actions and denies

Plaintiff’s motions for injunctive relief, class certification, and appointment of counsel.


1
  Plaintiff’s Case No. 20-12583 was improperly docketed as a separate civil action; the case’s
pleadings were meant for inclusion with Case No. 20-12584. Accordingly, the Court construes
the filings made in Case No. 20-12583 as if they were filed in Case No. 20-12584.
Case 2:20-cv-12584-MAG-APP ECF No. 9, PageID.49 Filed 02/11/21 Page 2 of 18




                                     I.    BACKGROUND

        In his complaint, Plaintiff challenges the allegedly unconstitutional conditions of his

confinement at the Earnest Brooks Correctional Facility (“LRF”) and the Woodland Correctional

Center (“WCC”). Plaintiff names as defendants Heidi Washington, the director of the Michigan

Department of Corrections (“MDOC”), and the following WCC staff members: (i) Mental Health

Unit Chief Bogota, (ii) social worker Sheets, (iii) social worker Ferguson, (iv) psychologist Dinsa,

(v) social worker Campbell, (vi) law librarian Meanance, and (vii) Warden Jodi D’Angelo.2

Compl. at PageId.2-3 (Case No. 20-12584, Dkt. 1).3

        Plaintiff’s sole claim with respect to his incarceration at LRF is that the facility double-

bunked inmates in violation of the Centers for Disease Control and Prevention’s social-distancing

guidelines in response to the COVID-19 pandemic. Id. at PageID.6. Plaintiff asserts that

Washington’s double-bunking policy deprived him of his Eighth Amendment protection against

cruel and unusual punishment. Id. at PageID.11.

        The complaint details a variety of alleged constitutional violations stemming from

Plaintiff’s incarceration at WCC, to which he was transferred on August 19, 2020, for the purpose

of mental health care. Id. at PageID.6. Primarily, Plaintiff challenges the mandatory minimum

72-hour hold in isolation imposed on all mentally ill inmates upon their arrival at WCC, and the

resultant deprivations (e.g., loss of personal and legal possessions, ability to file grievances, loss

of privileges).




2
  With the exception of Washington and D’Angelo, Plaintiff indicates that the other Defendants’
first names are unknown. Compl. at PageID.2-3.
3
 D’Angelo is not named as a defendant in the caption or in the body of the complaint. However,
Plaintiff’s motion for injunctive relief and accompanying affidavit refer to her as a “civil complaint
defendant.” Mot. for Inj. at PageID.20-21.
                                                  2
Case 2:20-cv-12584-MAG-APP ECF No. 9, PageID.50 Filed 02/11/21 Page 3 of 18




       The complaint sets forth the following factual allegations, which the Court presumes to be

true for purposes of the present Opinion. On August 20, 2020, the day after Plaintiff arrived at

WCC, the treatment team attempted to conduct a routine mental health evaluation of Plaintiff by

communicating through his cell door. Id. at PageID.7. When Plaintiff refused to discuss the details

of his confidential mental health issues through the door, Mental Health Unit Chief Bogata

informed him that WCC does not call inmates from their cells to perform the evaluation pursuant

to Warden D’Angelo’s operating policies. Id. Additionally, Bogota informed Plaintiff that the

72-hour isolation period was mandatory, and that a failure to cooperate could result in Plaintiff

being held in isolation for a much longer duration. Id.

       On August 21, 2020, social worker Sheets informed Plaintiff that he would be released

from isolation and would be able to obtain his personal property more quickly if he consented to

treatment. Id. Plaintiff signed a consent form. Id. On August 24, as social worker Ferguson and

other staff members approached Plaintiff’s cell, Ferguson stated, “he’s not ready,” and moved to

the next cell. Id. at PageID.8. The following day, Sheets informed Plaintiff that he was getting a

“step down” to restraint status. Id. Sheets also informed Plaintiff that his personal property would

not be returned to him until Plaintiff was moved off the isolation pod, which might be delayed due

to the pandemic. Id. Plaintiff told Sheets that he required his personal property to meet a filing

deadline in a case pending before the Sixth Circuit. Id. Sheets, however, responded, “That’s how

things run here. I’m sorry if you miss your deadline.” Id.

       On August 27, 2020, Plaintiff asked Sheets, Ferguson, and psychologist Dinsa for materials

to submit grievances regarding his isolation and deprivation of personal property, yard privileges,

and telephone privileges. Id. Defendant Ferguson responded that pursuant to WCC policy,




                                                 3
Case 2:20-cv-12584-MAG-APP ECF No. 9, PageID.51 Filed 02/11/21 Page 4 of 18




prisoners in isolation are not permitted access to writing materials, grievances, legal materials, or

healthcare kites. Id. Plaintiff then sought to withdraw his consent to treatment. Id.4

       On August 28, 2020, Plaintiff again informed Sheets that he required his legal materials

and a pen in order to meet a court deadline in a few days. Id. at PageID.9. Plaintiff also requested

access to grievances and kites and reiterated his request to withdraw his consent to treatment. Id.

Sheets wrote down Plaintiff’s requests and informed him that D’Angelo would have to approve

them. Id. Later that day, Plaintiff was placed “back” in isolation after Sheets reported that Plaintiff

threatened to cut his wrist with a razor. Id. Though the complaint states that Plaintiff was placed

“back” in isolation, it does not indicate when or whether he left isolation prior to August 28. In

any event, Plaintiff alleges that he remained in isolation for a total duration of two weeks. Mot.

for Inj. at PageID.20.

       During his time in the isolation pod, Plaintiff sought access to the law library and legal

services to complete his court filings. Compl. at PageID.9-10. Law librarian Meanance told him

that a WCC policy implemented by D’Angelo prevented inmates in the isolation pod to access the

law library, and that Plaintiff could not gain access until he was reassigned to another pod. Id.

Due to his lack of access to his legal materials or the law library, Plaintiff asserts that he missed a

court deadline in his case pending before the Sixth Circuit. Id. at PageID.11, 14. Similarly,

Plaintiff contends that he was unable to access the grievance process due to his isolation and being

placed on modified grievance status, which requires permission before filing a grievance. Id. at

PageID.8, 18-19



4
 Despite his allegation that he was denied writing materials to submit grievances, Plaintiff wrote
two kites to the grievance coordinator, on August 26 and September 2, 2020, enumerating his
complaints and requesting grievance forms. Compl. at PageID.18-19; Mot. for Inj. at PageID.19.
Additionally, Plaintiff related his grievances to a health manager on August 29, 2020; the health
manager instructed an aide to document Plaintiff’s complaints. Compl. at PageID.12.
                                                  4
Case 2:20-cv-12584-MAG-APP ECF No. 9, PageID.52 Filed 02/11/21 Page 5 of 18




       Plaintiff claims that he was deprived of his First, Eighth and Fourteenth Amendment rights

based on the allegedly unconstitutional conditions of his confinement at WCC. Id. at PageID.11.

Specifically, Plaintiff argues that (i) he was denied access to the courts; (ii) he was deprived of his

personal possessions, adequate food, hygiene supplies, and privileges such as access to the yard,

telephone, and mail; (iii) he was denied access to mental health care and that his privacy was

invaded; and (iv) he was denied access to a grievance procedure. Id. at PageID.7-8; Mot. for Inj.

at PageID.20.

       In addition to his complaint, Plaintiff has filed several motions. First, he filed a motion for

injunctive relief temporarily revoking his detention under 18 U.S.C. § 3142(i)(4), citing the danger

posed by his incarceration during the COVID-19 pandemic and his inability to litigate his pending

lawsuits. Second, Plaintiff seeks certification of a class of mentally ill prisoners whose rights

under the Eighth and Fourteenth Amendments have been violated by Defendants’ discriminatory

treatment and other policies. Finally, Plaintiff filed a motion seeking appointment of counsel.

                               II.    STANDARD OF REVIEW

       Plaintiff has been granted leave to proceed without prepayment of the filing fee for this

action due to his indigence. 10/2/20 Order (Dkt. 3). Under the Prison Litigation Reform Act

(“PLRA”), the Court is required to dismiss an in forma pauperis complaint before service on a

defendant if it determines that the action is frivolous or malicious, fails to state a claim upon which

relief can be granted, or seeks monetary relief against a defendant who is immune from such relief.

See 42 U.S.C. § 1997e(c); 28 U.S.C. § 1915(e)(2)(B). Similarly, the court is required to dismiss

a complaint seeking redress against government entities, officers, and employees that it finds to be

frivolous or malicious, fails to state a claim upon which relief may be granted, or seeks monetary

relief from a defendant who is immune from such relief. See 28 U.S.C. § 1915A(b).



                                                  5
Case 2:20-cv-12584-MAG-APP ECF No. 9, PageID.53 Filed 02/11/21 Page 6 of 18




       “In determining whether a prisoner has failed to state a claim, [courts] construe his

complaint in the light most favorable to him, accept his factual allegations as true, and determine

whether he can prove any set of facts that would entitle him to relief.” Harbin-Bey v. Rutter, 420

F.3d 571, 575 (6th Cir. 2005). “A document filed pro se is ‘to be liberally construed,’ and . . .

‘must be held to less stringent standards than formal pleadings drafted by lawyers[.]’” Erickson

v. Pardus, 551 U.S. 89, 94 (2007) (quoting Estelle v. Gamble, 429 U.S. 97, 106 (1976)). While a

complaint “does not need detailed factual allegations,” the “[f]actual allegations must be enough

to raise a right to relief above the speculative level on the assumption that all the allegations in the

complaint are true (even if doubtful in fact).” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555-556

(2007) (citations omitted). In other words, “a complaint must contain sufficient factual matter,

accepted as true, to state a claim to relief that is plausible on its face.” Ashcroft v. Iqbal, 556 U.S.

662, 678 (2009) (internal marks omitted). “A claim has facial plausibility when the plaintiff pleads

factual content that allows the court to draw the reasonable inference that the defendant is liable

for the misconduct alleged.” Id.

                                      III.   DISCUSSION

       “To state a claim under 42 U.S.C. § 1983, a plaintiff must set forth facts that, when

construed favorably, establish (1) the deprivation of a right secured by the Constitution or laws of

the United States (2) caused by a person acting under the color of state law.” Dominguez v. Corr.

Med. Servs., 555 F.3d 543, 549 (6th Cir. 2009) (internal marks omitted). Moreover, “[b]ecause

vicarious liability is inapplicable [in] § 1983 suits, a plaintiff must plead that each Government-

official defendant, through the official’s own individual actions, has violated the Constitution.”

Iqbal, 556 U.S. at 676.




                                                   6
Case 2:20-cv-12584-MAG-APP ECF No. 9, PageID.54 Filed 02/11/21 Page 7 of 18




       Here, as described above, Plaintiff alleges that he has been deprived of his Eighth

Amendment rights as a result of LRF’s policy of double bunking its inmates during the pandemic.

Additionally, Plaintiff asserts that he has been deprived of his First, Eighth, and Fourteenth

Amendment rights based on various conditions of his confinement at WCC. The Court evaluates

each of these claims in turn.

       A.      Double Bunking

       Plaintiff asserts that MDOC Director Washington was deliberately indifferent to the risks

of double bunking during the pandemic, in violation of the Eighth Amendment. Compl. at

PageID.11. Construed liberally, the complaint asserts a claim that Washington was deliberately

indifferent by failing to implement a policy prohibiting double bunking to promote social

distancing during the pandemic.

       It is well established that where a state exercises its authority in a manner that “restrains an

individual’s liberty [such] that it renders him unable to care for himself, and at the same time fails

to provide for his basic human needs—e.g., food, clothing, shelter, medical care, and reasonable

safety—it transgresses the substantive limits on state action set by the Eighth Amendment.”

Helling v. McKinney, 509 U.S. 25, 32 (1993) (internal quotation marks omitted). Thus, the

conditions under which a prisoner is confined are subject to scrutiny, and “[a] prison official’s

‘deliberate indifference’ to a substantial risk of serious harm to an inmate violates the Eighth

Amendment.” Farmer v. Brennan, 511 U.S. 825, 828 (1994).

       To establish deliberate indifference, an inmate must satisfy both an objective and subjective

prong. Id. at 834. The objective prong requires an inmate to show that the deprivation alleged is

“sufficiently serious,” such that he is “incarcerated under conditions posing a substantial risk of




                                                  7
Case 2:20-cv-12584-MAG-APP ECF No. 9, PageID.55 Filed 02/11/21 Page 8 of 18




serious harm.” Id. And the subjective prong requires the inmate to show that a prison official

“[knew] of and disregard[ed] an excessive risk to inmate health or safety.” Id. at 837.

       The Sixth Circuit has acknowledged that the pandemic objectively “creates a substantial

risk of serious harm leading to pneumonia, respiratory failure, or death.” Wilson v. Williams, 961

F.3d 829, 840 (6th Cir. 2020). The crux of the subjective prong, by contrast, is whether the prison

“‘responded reasonably to th[is] risk.’” Id. Since the beginning of the pandemic, MDOC has

implemented a number of precautionary measures to protect staff members and prisoners

including, among other things, the use of personal protective equipment, screening individuals

before entry into a correctional facility, and quarantine of infected prisoners.5 In the face of these

precautionary measures, it cannot be said that permitting a practice of double bunking during the

pandemic, standing alone, rises to the level of deliberate indifference on the part of Washington.

Indeed, Plaintiff does not allege that these precautions are unreasonable or insufficient under the

circumstances.

       Consequently, Plaintiff has failed to state a claim against Washington with respect to the

conditions of his confinement at LRF.

        B.       Access to Courts

       Plaintiff also asserts that Defendants violated his First Amendment right to access the

courts by denying him access to his legal materials, pen and paper, and the law library, pursuant

to WCC policy authored by D’Angelo. Compl. at PageID.11.

       The First Amendment guarantees prisoners a right of access to the courts extending “to

direct appeals, habeas corpus applications, and civil rights claims only.” Rodgers v. Hawley, 14




5
    See Director’s Office Memorandum               2020-30R,     May    13,    2020,   available    at
https://perma.cc/Z3A2-LY65.
                                                  8
Case 2:20-cv-12584-MAG-APP ECF No. 9, PageID.56 Filed 02/11/21 Page 9 of 18




F. App’x 403, 409 (6th Cir. 2001). “Prison officials deny prisoners their right to access the courts

by depriving them of a ‘reasonably adequate opportunity’ to challenge their sentence or conditions

of confinement.” Id. (citing Bounds v. Smith, 430 U.S. 817, 828 (1977); Lewis v. Casey, 518 U.S.

343, 354-355 (1996)). Establishing a violation of that right, however, requires a concrete or actual

injury, not a “theoretical” one. Id. That is, the plaintiff must show that “the conduct hindered his

efforts to pursue a nonfrivolous legal claim.” Id. An inmate must make the specific claim that he

was adversely affected or that the litigation was prejudiced, for instance, by “having a case

dismissed, being unable to file a complaint, [or] missing a court-imposed deadline.” Harbin-Bey,

420 F.3d at 578 (citing Jackson v. Gill, 92 F. App’x 171, 173 (6th Cir. 2004)).

       Here, Plaintiff claims that he missed a deadline in his appeal to the Sixth Circuit in Hailey

v. Blackman, Case No. 20-1685 (6th Cir.), from the Western District of Michigan, Hailey v.

Blackman, Case No. 1:18-cv-00464. Compl. at PageID.14, 22-23. But Plaintiff does not identify

what deadline was missed. Neither the district court docket nor the Sixth Circuit docket shows

any indication of a missed deadline.6 Indeed, Plaintiff met the deadline by which he was to file

his opening brief before the Sixth Circuit. In addition, Plaintiff filed with both the Sixth Circuit

and the Western District of Michigan notifications of a change in address dated September 3,

2020—after purportedly missing the deadline—but failed to mention any difficulty accessing legal

services or meeting deadlines. Notification, ECF No. 9, Hailey v. Blackman, Case No. 20-1685

(6th Cir.); Notification, ECF No. 62, Hailey v. Blackman, Case No. 1:18-cv-00464 (W.D. Mich.).

       Because Plaintiff’s conclusory allegation that he missed a Sixth Circuit deadline is soundly

contradicted by the record, he has not established that his right to access the courts was violated.




6
  “[I]t is well-settled that federal courts may take judicial notice of proceedings in other courts of
record.” United States v. Mont, 723 F. App’x 325, 327 n.3 (6th Cir. 2018).
                                                  9
Case 2:20-cv-12584-MAG-APP ECF No. 9, PageID.57 Filed 02/11/21 Page 10 of 18




       C.      Conditions of Confinement

       Next, Plaintiff claims violation of his Eighth and Fourteenth Amendment rights based on

his placement in isolation and resultant deprivation of his personal possessions, adequate food,

hygiene supplies, and privileges such as access to the yard, telephone, and mail.7 Compl. at

PageID.7-8; Mot. for Inj. at PageID.20. The Court evaluates Plaintiff’s Eighth Amendment and

Fourteenth Amendment claims in turn.

       The Supreme Court has held that prison conditions may be uncomfortable without violating

the Eighth Amendment’s prohibition against cruel and unusual punishment. Farmer, 511 U.S. at

833; see also Ivey v. Wilson, 832 F.2d 950, 954 (6th Cir. 1987) (“Not every unpleasant experience

a prisoner might endure while incarcerated constitutes cruel and unusual punishment within the

meaning of the Eighth Amendment.”). But, as indicated above, the Eighth Amendment does

require that prison officials “provide humane conditions of confinement,” including “adequate

food, clothing, shelter, and medical care, and [they] must ‘take reasonable measures to guarantee

the safety of the inmates.’” Id. at 832 (quoting Hudson v. Palmer, 468 U.S. 517, 526-527 (1984)).

The Sixth Circuit has described the standard as follows:

       Punishment may not be barbarous nor may it contravene society’s evolving
       standards of decency. The Eighth Amendment, therefore, prohibits conduct by
       prison officials that involves the unnecessary and wanton infliction of pain. The
       deprivation alleged must result in the denial of the minimal civilized measure of
       life’s necessities. The Eighth Amendment is concerned only with deprivations of
       essential food, medical care, or sanitation or other conditions intolerable for prison
       confinement.




7
  Plaintiff mentions that he was deprived of a number of personal possessions, including religious
items (a prayer rug and Qu’ran). Compl. at PageID.9. However, he does not allege that deprivation
of these religious items was a deprivation of his First Amendment rights. Because no such claim
is asserted, there is no need to address the plausibility of any such claim.
                                                10
Case 2:20-cv-12584-MAG-APP ECF No. 9, PageID.58 Filed 02/11/21 Page 11 of 18




Richmond v. Settles, 450 F. App’x 448, 454-455 (6th Cir. 2011) (citations and internal marks

omitted). Thus, to establish an Eighth Amendment violation, the prisoner must allege that he was

deprived of the minimal necessities of civilized life and that prison officials were deliberately

indifferent to his needs. Powell v. Washington, 720 F. App’x 222, 227-228 (6th Cir. 2017) (citing

Richmond, 450 F. App’x 448, 454-455 (6th Cir. 2011)).

       Plaintiff asserts that he was held in isolation for two weeks, during which he was deprived

of his personal possessions, adequate food, hygiene supplies, and privileges such as access to the

yard, telephone, and mail. Standing alone, Plaintiff’s placement in segregation does not amount

to an Eighth Amendment violation. Harden-Bey v. Rutter, 524 F.3d 789, 795 (6th Cir. 2008)

(“Because placement in segregation is a routine discomfort that is a part of the penalty that criminal

offenders pay for their offenses against society, it is insufficient to support an Eighth Amendment

Claim.” (internal quotation marks omitted)).

       Nor do the various deprivations Plaintiff complains of amount to deprivations of the

minimal necessities of civilized life. In Richmond, a prisoner placed in segregation for six days

was deprived of his personal property, a mattress and bedding, hygiene supplies and showers, and

seven meals. 450 F. App’x at 455-456. None of these circumstances was considered an Eighth

Amendment violation. Id. Plaintiff’s experience is similar. Plaintiff alleges that he was expected

to eat the food provided with his hands, and that it was not adequate “finger food.” Mot. for Inj.

at PageID.20. However, the Eighth Amendment is not violated unless food deprivation has an

adverse effect on a plaintiff’s health, Richmond, 450 F. App’x at 456, and Plaintiff has not made

any such allegations. And although Plaintiff claims a lack of hygiene supplies, he also alleges that

showers were available to him three times a week. Mot. for Class Cert. at PageID.3. Deprivation

of a shower and other personal hygiene items for a “brief span of time” does not rise to the level



                                                 11
Case 2:20-cv-12584-MAG-APP ECF No. 9, PageID.59 Filed 02/11/21 Page 12 of 18




of an Eighth Amendment violation. Richmond, 450 F. App’x at 455. Accordingly, Plaintiff has

not stated a plausible Eighth Amendment claim.

       The Due Process Clause of the Fourteenth Amendment “does not protect every

administrative slight that occurs behind prison walls . . . . [and] requires process only when a life,

liberty, or property interest is at stake.” Harden-Bey, 524 F.3d at 791 (internal quotation marks

omitted). Yet “[e]ven after a proper conviction and sentence, an inmate still retains a liberty

interest, guarded by due process, with respect to state-imposed prison discipline that rises to the

level of an atypical and significant hardship on the inmate.” Id. at 792 (internal quotation marks

omitted). Thus, a prisoner’s placement in segregation can pose due process concerns when the

discipline is “unusual and substantial ‘in relation to the ordinary incidents of prison life.’” Id.

(quoting Sandin v. Conner, 515 U.S. 472, 484 (1995)). In determining whether placement in

segregation imposes an “atypical and significant hardship,” courts evaluate “the nature of the

more-restrictive confinement and its duration.” Id. (emphasis in original).

       With respect to the duration of Plaintiff’s time in isolation, he alleges generally that he was

held in isolation for two weeks. Mot. for Inj. at PageID.20.8 A two-week period in isolation does

not, standing alone, represent an “atypical and significant hardship.” See Sandin, 515 U.S. at 484

(holding that 30 days in administrative segregation was not an atypical and significant hardship);

Joseph v. Curtin, 410 F. App’x 865, 868 (6th Cir. 2010) (holding that “being placed in

administrative segregation [for 61 days] does not make it ‘atypical and significant’”). Nor, as

discussed above, do the various deprivations Plaintiff complains of impose atypical or significant



8
  Although he also states that on August 28, 2020, Sheets had him placed “back” in isolation,
Compl. at PageID.9, suggesting that he was transferred out of isolation for some time, the Court
is obligated to view the facts in a light favorable to Plaintiff. See Harbin-Bey, 420 F.3d at 575.
Accordingly, for purposes of this opinion, the Court credits Plaintiff’s assertion that he was placed
in segregation continuously for two weeks.
                                                 12
Case 2:20-cv-12584-MAG-APP ECF No. 9, PageID.60 Filed 02/11/21 Page 13 of 18




hardships, because they did not interfere with “the minimal civilized measure of life’s necessities.”

See Rhodes, 452 U.S. at 347. Thus, Plaintiff has failed to set forth a plausible Fourteenth

Amendment claim.

       D.      Access to Mental Health Care and Invasion of Privacy

       Plaintiff next alleges that he was denied access to mental health care services, and that his

privacy rights were violated because Defendant Bogota insisted on conducting Plaintiff’s

psychological evaluation through his cell door when he first arrived at WCC. Compl. at PageID.7,

10. Bogota told Plaintiff that if he did not comply, he would be held in isolation longer. Id. at

PageID.7. Plaintiff’s allegations, analyzed against both the Eighth and Fourteenth Amendments,

do not establish a violation of his constitutional rights.

       To prevail on an Eighth Amendment claim, a prisoner must show that he faced an

objectively serious risk of harm, and that the defendant official acted with “‘deliberate

indifference’ to [his] health or safety.” Mingus v. Butler, 591 F.3d 474, 479-480 (6th Cir. 2010)

(citing Farmer, 511 U.S. at 834) (applying the deliberate indifference standard to medical claims);

see also Helling, 509 U.S. at 35 (applying the standard to conditions of confinement claims)). As

described above, to establish deliberate indifference, an inmate must satisfy both an objective and

subjective prong. Farmer, 511 U.S. at 834. The objective prong requires an inmate to show that

the deprivation alleged is “sufficiently serious,” such that he is “incarcerated under conditions

posing a substantial risk of serious harm.” Id. And the subjective prong requires the inmate to

show that a prison official “[knew] of and disregard[ed] an excessive risk to inmate health or

safety.” Id. at 837.

       In the healthcare context, a serious medical need is “one that has been diagnosed by a

physician as mandating treatment or one that is so obvious that even a lay person would easily



                                                  13
Case 2:20-cv-12584-MAG-APP ECF No. 9, PageID.61 Filed 02/11/21 Page 14 of 18




recognize the necessity for a doctor’s attention.” Blackmore v. Kalamazoo Cty., 390 F.3d 890,

897 (6th Cir. 2004) (quoting Gaudreault v. Municipality of Salem, 923 F.2d 203, 208 (1st Cir.

1990)) (other citations omitted). The subjective component requires a plaintiff to “allege facts

which, if true, would show that the official being sued subjectively perceived facts from which to

infer substantial risk to the prisoner, that he did in fact draw the inference, and that he then

disregarded that risk.” Comstock v. McCrary, 273 F.3d 693, 703 (6th Cir. 2001) (citing Farmer,

511 U.S. at 837).

         Plaintiff alleges that when Defendants were made aware of Plaintiff’s complaints by a

nurse, Campbell, Dinsa, and Bogota stated that since Plaintiff was not mentally ill, they should

“get him outta here.” Compl. at PageID.12. However, Plaintiff does not specifically allege that

Defendants knew of and expressly disregarded a serious health risk. Nor does he identify any

necessary treatment that he requested and was denied. Based on the current pleadings, Plaintiff is

unable to demonstrate that Defendants were deliberately indifferent to his mental health treatment

needs.

         Plaintiff’s pleadings regarding the non-confidential setting of his mental health evaluation

primarily concern the alleged invasion of his privacy. Id. at PageID.7. Plaintiff alleges that the

practice of speaking to a healthcare provider through his cell door interfered with his ability to

access healthcare. Id. Again, however, he does not cite any essential care denied or delayed by

this practice.

         Further, the invasion of Plaintiff’s privacy in this context does not rise to a constitutional

violation.   There are no general constitutional protections against the disclosure of private

information. Wilson v. Collins, 517 F.3d 421, 429 (6th Cir. 2008). Instead, a right to informational

privacy is protected by the Fourteenth Amendment only when a plaintiff’s fundamental rights are



                                                  14
Case 2:20-cv-12584-MAG-APP ECF No. 9, PageID.62 Filed 02/11/21 Page 15 of 18




implicated. Lee v. City of Columbus, Ohio, 636 F.3d 245, 260 (6th Cir. 2011). The Sixth Circuit

“has recognized an informational-privacy interest of constitutional dimension in only two

instances: (1) where the release of personal information could lead to bodily harm . . . , and

(2) where the information released was of a sexual, personal, and humiliating nature . . . .” Id.

(quoting Lambert v. Hartman, 517 F.3d 433, 440 (6th Cir. 2008)) (internal quotation marks

omitted). Plaintiff’s allegations do not implicate either of those interests; for instance, he has not

asserted that corrections officers’ or other inmates’ awareness of his mental illness would present

a risk to his personal safety.

        Because Plaintiff implicates neither of those two interests, he has suffered no constitutional

injury in the invasion of his privacy. See Townsend v. Reaume, No. 1:13-CV-729, 2013 WL

3872173, at *5 (W.D. Mich. July 25, 2013) (holding that a social worker’s disclosure to a prison

employee of a prisoner’s mental health information did “not implicate a fundamental interest

protected by the right to privacy under the Fourteenth Amendment”).

         E.     Interference with the Grievance Process

        Plaintiff next alleges that inmates in isolation at WCC are denied access to the grievance

process. Compl. at PageID.8, 18-19. “[T]here is no constitutionally protected due process right

to unfettered access to prison grievance procedures. Walker v. Michigan Dep’t of Corr., 128 F.

App’x 441, 445 (6th Cir. 2005) (citations omitted). Nor is there an “inherent constitutional right

to an effective prison grievance procedure.” Young v. Gundy, 30 F. App’x 568, 569-570 (6th Cir.

2002). Because Plaintiff has no liberty interest in the grievance process, Defendants’ alleged

interference with his ability to submit grievances did not deprive him of due process.

        In any event, despite Plaintiff’s contention that he was denied access to the grievance

process and had no access to pens or paper, he alleges that he was able to write two kites to the



                                                 15
Case 2:20-cv-12584-MAG-APP ECF No. 9, PageID.63 Filed 02/11/21 Page 16 of 18




facility’s grievance coordinator. Mot. for Inj. at PageID.19. He also complained to the Health

Manager about the violation of his rights, and she ensured that his complaints were documented.

Compl. at PageID.12.      These experiences, as well as Plaintiff’s ability to file this lawsuit

unhindered, indicate that Plaintiff suffered no injuries from being denied access to the grievance

procedure for a limited period of time. Accordingly, Plaintiff has failed to state a due process

claim on these grounds.

       F.      Motions for Injunctive Relief, Class Certification, & Appointment of Counsel

       In Plaintiff’s request for injunctive relief, he requests release to home confinement pursuant

to 18 U.S.C. § 3142(i)(4) due to the risk of being infected with COVID-19 while incarcerated.

Mot. for Inj. at PageID.17. He further argues that release is necessary for him to receive mental

health counseling and to pursue pending litigation, given that his access to legal research was

restricted. Id. at PageID.16.

       However, the statutory provision on which Plaintiff relies is a federal criminal statute

permitting the temporary release of a federal defendant where “such release [is] necessary for

preparation of the person’s defense or for another compelling reason.” Because Plaintiff is a state

prisoner sentenced under state law, he is not entitled to relief under § 3142(i)(4). Cf. Stephenson

v. Foy, No. 20-CV-13105, 2021 WL 243156, at *2 (E.D. Mich. Jan. 25, 2021) (finding that a state

prisoner was not entitled to compassionate release under 18 U.S.C. § 3582(c)).

       Additionally, the relief Plaintiff seeks through this motion—release from prison—is not

available under § 1983. A challenge to the fact or duration of confinement must be brought as a

petition for habeas corpus and is not the proper subject of a civil rights action brought pursuant to

§ 1983. See Preiser v. Rodriguez, 411 U.S. 475, 500 (1973) (holding that “when a state prisoner

is challenging the very fact or duration of his physical imprisonment, and the relief he seeks is a



                                                 16
Case 2:20-cv-12584-MAG-APP ECF No. 9, PageID.64 Filed 02/11/21 Page 17 of 18




determination that he is entitled to immediate release or a speedier release from that imprisonment,

his sole federal remedy is a writ of habeas corpus”). For all these reasons, Plaintiff’s motion for

injunctive relief is denied.

        Next, Plaintiff moved for class certification, alleging that at WCC, mentally ill prisoners

are humiliated and degraded, improperly held in restraints or in isolation for “months, and some

even years,” and denied many privileges and services. Mot. for Class Cert. at PageID.2. Plaintiff

asserts that the majority of prisoners are heavily medicated, if not over-medicated. Mot. for Inj. at

PageID.20. Though Plaintiff’s allegations are concerning, he has not alleged that he has been

subjected to most of these deprivations, especially not for a duration of months or years. As a

result, his claims are not typical of the claims of the class, and he is, therefore, not an appropriate

representative party. See In re Whirlpool Corp. Front-Loading Washer Prod. Liab. Litig., 722 F.3d

838, 850 (6th Cir. 2013) (noting that “[t]ypicality is met if the class members’ claims are “fairly

encompassed by the named plaintiffs’ claims,” such that “by pursuing their own interests, the class

representatives also advocate the interests of the class members”). Further, pro se prisoners are

not considered proper class representatives. See Heard v. Caruso, 351 F. App’x 1, 15 (6th Cir.

2009). Consequently, Plaintiff’s motion for class certification is denied.

        Finally, Plaintiff seeks appointment of counsel.        Mot. for Appointment of Counsel.

Because the cases will be dismissed, this motion is denied as moot.

                                    IV.     CONCLUSION

        For the reasons set forth above, Plaintiff has failed to state a claim for which relief may be

granted. Accordingly, the complaint in Case No. 20-12584 is summarily dismissed under 28

U.S.C. §§ 1915(e)(2) and 1915A(b), and 42 U.S.C. § 1997e(c). The case that was improperly

docketed, Case No. 20-12583, is likewise dismissed. And for the reasons explained above, the



                                                  17
Case 2:20-cv-12584-MAG-APP ECF No. 9, PageID.65 Filed 02/11/21 Page 18 of 18




Court denies Plaintiff’s motions for appointment of counsel (Case No. 20-12584, Dkt. 4), class

certification (Case No. 20-12583, Dkt. 1), and injunctive relief (Case No. 20-12583, Dkt. 3).

       Finally, if Plaintiff elects to appeal this decision, he may not proceed without prepayment

of the fees and costs on appeal because an appeal would be frivolous and could not be taken in

good faith. See 28 U.S.C. § 1915(a)(3); Coppedge v. United States, 369 U.S. 438, 445 (1962).

       SO ORDERED.

Dated: February 11, 2021                             s/Mark A. Goldsmith
       Detroit, Michigan                             MARK A. GOLDSMITH
                                                     United States District Judge


                                CERTIFICATE OF SERVICE

The undersigned certifies that the foregoing document was served upon counsel of record and any
unrepresented parties via the Court's ECF System to their respective email or First Class U.S. mail
addresses disclosed on the Notice of Electronic Filing on February 11, 2021.

                                                     s/Karri Sandusky
                                                     Case Manager




                                                18
